           Case 7:17-cr-00089-CS Document 1120 Filed 08/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
              UNITED STATES OF AMERICA,
                                                                                ORDER
                                  v.
                                                                           7:17-CR-00089 (CS) (4)

                          Steven Crea, Sr.
                                                       Defendant.
---------------------------------------------------------------------- X



Cathy Seibel, United States District Judge:

        The Sentencing scheduled for August 27, 2020 at 9:00 a.m., is hereby RESCHEDULED

to occur as a videoconference using the CourtCall platform on August 27, 2020, at 11:00 a.m.

To optimize the quality of the video feed, the Court, the Defendant, and defense counsel will

appear by video for the proceeding; all others will participate by telephone. Due to the limited

capacity of the CourtCall system, only one counsel per party may participate. Co-counsel,

members of the press, and the public may access the audio feed of the conference by calling 855-

268-7844 and using access code 67812309# and PIN 9921299#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;

further, it should be used only at the time of the conference because using it earlier could result

in disruptions to other proceedings.

        To optimize use of the CourtCall technology, all those participating by video should:

             1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
                not use Internet Explorer.
         Case 7:17-cr-00089-CS Document 1120 Filed 08/25/20 Page 2 of 3




           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (877) 336 - 1839 and use access code 1047966#.

(Members of the press and public may call the same number but will not be permitted to speak

during the conference.) In that event, and in accordance with the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-cathy-

seibel counsel should adhere to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.




                                                  2
         Case 7:17-cr-00089-CS Document 1120 Filed 08/25/20 Page 3 of 3




       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form, defense counsel shall file the executed form at least 24 hours prior to

the proceeding. In the event the Defendant consents, but defense counsel is unable to obtain the

Defendant’s physical signature on the form, the Court will conduct an inquiry at the outset of the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature

to the form.



       SO ORDERED.


Dated: August 25, 2020
       New York, New York




                                                      _______________________________
                                                                 Cathy Seibel
                                                          United States District Judge




                                                 3
